Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                          Status of the Claims
Claims 1-14, 16-18, 22-24 of FOSBENNER et al., are pending and subject to first action on the merits.  
Claims 15, 19-21 and 25-26 have been cancelled.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 03/30/2020 is acknowledged and has been considered and made of record.  A signed copy of the 1449 is attached herewith. 
Response to Restriction
Applicant’s election of Group I, claims 1-14 and 16-18 and species of Example 33 
    PNG
    media_image1.png
    152
    192
    media_image1.png
    Greyscale
 in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species was searched and no art was found.  Thus, the search was extended to the entire scope of claims 1-14 and 16-18.
Thus, claims 22-24 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected subject matter.     
Rejoinder
Claims 1-14 and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 06/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Method of claim 22 is of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method of treating a STING-mediated disease or disorder), renders the scope of the claim indeterminate as 
Additionally, the intended diseases to be treated with this formulation has not been recited, thus rendering the claim ambiguous.   
     Therefore, the plethora of possible intended uses present in the claim render the intended amount ambiguous since a particular regimen for the many the many possible uses will not be the same.  See the last paragraph of MPEP 2164.01(c), June 2020 edition.    
Claim Objections
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


State of the Art
Applicants claim compounds of structural formula (I) and derivatives thereof and defined as recited in the claim. 
    PNG
    media_image2.png
    234
    194
    media_image2.png
    Greyscale
.   The closest reference is CHARNLEY et al., disclosing compounds of structural formula (I), 
    PNG
    media_image3.png
    241
    197
    media_image3.png
    Greyscale
where substituents are as defined in the claims.  The said compounds do not anticipate nor render obvious the current invention.  

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed over the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635